Case 1:18-cr-00167-PLM ECF No. 978 filed 11/06/19 PageID.6159 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                          Case No. 1:18−cr−167

   v.                                        Hon. Paul L. Maloney

RYAN RASHAD BROWN,

         Defendant.
                                       /



                          NOTICE OF HEARING


TAKE NOTICE that a hearing has been scheduled as set forth below:

Type of hearing(s):   Sentencing
Date/Time:            March 9, 2020 10:00 AM
District Judge:       Paul L. Maloney
Place/Location:       174 Federal Building, Kalamazoo, MI




                                           PAUL L. MALONEY
                                           United States District Judge

Dated: November 6, 2019          By:        /s/ Amy C. Redmond
                                           Case Manager
